Citation Nr: 1100444	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-27 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to December 
1964.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran presented testimony before a Decision Review Officer 
at the RO in December 2007.  A transcript of this hearing is 
included within the Veteran's claims folder.


FINDING OF FACT

A presently existing left knee disability is not demonstrated by 
the evidence of record.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for a left knee injury have not been met.  38 U.S.C.A. §§1110, 
1131 (West 2002 & Supp. 2010); 38 C.F.R. §3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from a disability 
resulting from an injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury suffered 
or a disease contracted in the line of duty, in active military 
service.  38 U.S.C.A. §§1110; 1131; 38 C.F.R. §3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§3.303(b).

Certain chronic disabilities are presumed to have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§1110, 1112; 38 C.F.R. 
§§3.307, 3.309.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. §3.303(d).

However, entitlement to service connection requires evidence of a 
current disability.  See McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).  To be 
present as a current disability, there must be evidence of the 
condition at some time during the appeals period.  McClain, 21 
Vet. App. at 321; Gilpin, 155 F. 3d at 1556.

Recitation of Evidence

The Veteran's service treatment records reveal the Veteran 
received treatment for a knee injury in October 1964 at Fort 
Polk, Louisiana.  The Veteran's knee injury was treated with an 
ace bandage and two capsules of pain medication.  Neither the 
Veteran's Report of Medical History nor his Report of Medical 
Examination upon separation indicate any complaints or treatment 
for a knee injury.  More specifically, on his Report of Medical 
History upon separation, the Veteran clearly checked the box 
"No" when asked if he ever had or was then experiencing a 
"trick" or locked knee.

VA treatment records reveal that the Veteran was seen in November 
1980 complaining of a bulge on his left thigh for a four to six 
month period.  Following a clinical evaluation, the VA examiner 
considered the diagnosis to be a deep lipoma.  VA treatment 
records also reveal that the Veteran was evaluated in January 
1981 for left leg complaints and it was diagnosed that the 
Veteran had suffered a partial rupture of his left quadriceps.  
VA treatment records also show that in March 1981 it was noted 
that the mass on the Veteran's left thigh was still unchanged and 
that it was concluded that this condition most likely represented 
a benign quadriceps rupture.

VA treatment records from September 2005 to October 2005 were 
submitted by the Veteran in furtherance of the present claim.  
These records are devoid of complaints or treatment for a knee 
injury.

The Veteran testified that he currently suffers from sharp pain 
"in between" and behind his knee approximately twice per week.  
The Veteran stated that his pain is a "6" on a scale from 1 to 
10 on normal days and an "8" on days when his knee pain flares 
up.  The Veteran said he does not take any medications for the 
pain nor does he wear a knee brace.  The Veteran further 
testified that he did not suffer an injury during service; but 
rather, his knee just began hurting him and he was treated with 
an ace bandage.  The Veteran also testified that he did not take 
any medications nor did he ice and elevate his knee to help 
resolve his knee pain during service.  The Veteran also stated 
that he did not report his knee pain during his separation 
examination.  The Veteran further stated that he did not receive 
treatment for his knee after separation from active duty until 
1982; however, based on the foregoing VA treatment records, the 
Veteran was treated in 1981 for a ruptured quadriceps muscle on 
his left leg, not for a knee injury.  In addition, the Veteran is 
currently not receiving any treatment for his left knee injury.

Analysis:  Service connection for left knee injury

The Board notes that while the Veteran's service treatment 
records indicate that he received some treatment for a knee 
injury in October 1964, the evidence of record before the Board 
contains no indication that the Veteran currently has a diagnosed 
left knee injury.  Significantly, the service treatment records 
merely indicate that the Veteran suffered a "knee injury"; 
there is no evidence in the service treatment records that the 
Veteran suffered from a chronic knee disorder in service.  In 
addition, the Veteran specifically stated that he did not suffer 
an injury during service; but rather, his knee just began hurting 
him and he was treated with an ace bandage.  The Veteran also 
testified that he did not report his knee pain during his 
separation examination.  Although the Veteran has presented 
contentions alleging that he has had problems with pain in his 
left knee since service, the VA treatment records from September 
2005 to October 2005 do not contain diagnoses showing a presently 
existing left knee injury.

While the Veteran is competent to describe knee injury symptoms, 
he is not competent to provide testimony regarding the diagnosis 
of his claimed back disability.  See Davidson v. Shinseki, 581 
F.3d 1316 (Fed. Cir. 2009) (lay evidence is competent when a 
layperson is competent to identify a medical condition, when a 
layperson is reporting a contemporaneous medical diagnosis, or 
when lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional) (citing Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)); see also 
Jandreau, 492 F.3d at n.4 (a layperson may be competent to 
identify a condition where the condition is simple, like a broken 
leg, but not if the condition is, for example, a type of cancer).  
The etiology of this claimed left knee injury is not a simple 
identification that a layperson is competent to make.  Therefore, 
without any medical training in the area, the Veteran is not 
competent to provide his opinion on the diagnosis of his claimed 
current left knee injury.

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  
In Brammer, the United States Court of Appeals for Veterans 
Claims stated that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such incidents 
have resulted in a disability."  Brammer, 3 Vet. App. at 225.  
The Court further stated that where the proof is insufficient to 
establish a present disability there could be no valid claim for 
service connection.  Id.  

The requirement of the existence of a current disability is 
satisfied when a Veteran has a disability at the time he files 
his claim for service connection or during the pendency of that 
claim, even if the disability resolves prior to adjudication of 
the claim.  McClain, 12 Vet. App. at 321.  Based on the 
definition in 38 C.F.R. §4.1 (2010), the term disability "should 
be construed to refer to impairment of earning capacity due to 
disease, injury, or defect, rather than to the disease, injury, 
or defect itself."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As noted, the Veteran was treated during service for a knee 
injury.  However, that a condition or injury occurred in service 
is not enough; there must be a disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997).  Arthralgia (pain) alone, without a diagnosed 
or identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom; Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001). 

Although the Board acknowledges the Veteran's more recent 
complaints of pain in his left knee, in the absence of a current 
disability, as defined by governing law, a claim for service 
connection must be denied.  The Veteran has not provided any 
medical evidence evidencing a left knee injury during the appeal 
period for VA disability compensation purposes.  Furthermore, the 
Veteran testified that he currently has not received treatment 
for the left knee injury nor does he take any medications for the 
pain nor does he wear a knee brace.  Under these facts, a 
"disability" for VA compensation benefit purposes is not shown 
to be present in this case.

Based on the foregoing, the Board finds that there is no 
competent evidence of a current left knee diagnosis.  For the 
Board to conclude that the Veteran's claimed left knee injury is 
related to the Veteran's military service in these circumstances 
would be speculation, and the law provides that service 
connection may not be based on speculation or remote possibility.  
38 C.F.R. §3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992).

Therefore, the evidence of record does not support the claim for 
service connection for a left knee injury.  Since the most 
probative evidence and the greater weight of the evidence 
indicate that the Veteran does not currently have a diagnosed 
left knee injury, the preponderance of the evidence is against 
the claim.

In reaching this conclusion, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable in 
this case because the preponderance of the evidence is against 
the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found in part at 38 U.S.C.A. §§5103, 
5103A (West 2002 & Supp. 2010); 38 C.F.R. §3.159 (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. §5103(a); 38 C.F.R. §3.159(b).  The elements of 
proper notice include informing the claimant of any information 
and evidence not of record: (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. §3.159(b)(1).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
notice requirements of 38 U.S.C. §5103(a) and 38 C.F.R. §3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has met its duty to notify the Veteran concerning his claim.  
In this case, the Veteran was notified of the types of 
information and evidence necessary to substantiate the claim for 
service connection, as well as the division of responsibility 
between the Veteran and VA for obtaining that evidence, by a 
letter in February of 2007, before the adverse rating that is the 
subject of this appeal.  This letter also informed the Veteran of 
how disability ratings and effective dates are assigned, as 
required by Dingess v. Nicholson, supra.

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support his claim.  The 
record contains his service treatment records and service 
personnel records.  The record also contains private treatment 
records the Veteran provided and authorized VA to obtain.  The 
Statements of the Veteran have been associated with the record.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  The Veteran has 
not indicated that there are any available additional pertinent 
records to support his claim.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but: (A) Contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; (B) 
Establishes that the Veteran suffered an event, injury or disease 
in service, or has a disease or symptoms of a disease listed in 
38 C.F.R. §§3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service or with another service- connected disability.  
This requirement could be satisfied by competent evidence showing 
post-service treatment for a condition, or other possible 
association with military service.  38 C.F.R. §3.159(c)(4).

In this case, there is no medical evidence that shows the Veteran 
currently has a left knee disability.  Therefore, the Board 
concludes that the elements of 38 C.F.R. §3.159(c)(4) are not met 
and an examination is not required in this instance.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for a left knee disability is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


